Order unanimously affirmed, with one bill of $20 costs and disbursements to the respondents. The attorney for the defendant-respondent Savage asks to be relieved from the effect of a statement or stipulation made by him on the argument that he was withdrawing the request in his brief that the order denying his motion to dismiss the complaint be reversed and the complaint dismissed. Application granted and he is relieved of the effect of such statement. No appeal has been taken to this court, however, from the order denying the defendant Savage’s motion to dismiss the complaint and the court will not exercise appellate jurisdiction on a suggestion contained in a brief in the absence of an appeal. Present — Peck, P. J., Dore, Callahan, Breitel and Bergan, JJ. [See 284 App. Div. 875.]